Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Kings County (Goldstein, J.), imposed June 6, 1985, on remand from this court (110 AD2d 918).
Ordered that the resentence is vacated and the matter is remitted to the Supreme Court, Kings County, for resentencing upon receipt of an updated presentence report.
In view of the lapse of 2 Vs years between the date of the original sentencing and the resentencing, the sentencing court should have ordered an updated presentence report even though the defendant had been continuously incarcerated (see, People v Laster, 140 AD2d 233; People v Martinez, 118 AD2d 661; People v Hayes, 101 AD2d 893; People v Cruz, 89 AD2d 569). Mollen, P. J., Brown, Spatt and Balletta, JJ., concur.